Title: To Thomas Jefferson from Edward Rutledge, [ca. 1 April 1789]
From: Rutledge, Edward
To: Jefferson, Thomas




My Dear Sir
[Charleston, S.C., ca. 1 Apr. 1789]

It is a long while since I have done myself the Pleasure of writing you; but the variety of concerns of a public and private Nature, together with the constant attention which I am necessarily obliged to give to an affectionate wife, who is in constant ill-Health, have suffered one week to steal after another, and leave me in shameful silence. I cannot however permit Mr. Cutting to quit us, without thanking you for a Copy of your Book which you were so obliging as to send me, and answering in some measure the Letter which accompanied it. The Gentleman who had spoken to me on the original settlement of America, is Doctor Turnbull of this Place. He is very well known in Europe, and came out shortly after the Peace, to colonize East Florida, on its being ceeded to Great Britain: He passed a considerable portion of his early Life in the  Eastern World: and is a Gentleman of very general Information. With all these Qualities, however, he will not be able to answer your wishes on the Point before us and yet he very obligingly committed to Paper some Thoughts on the Subject, and I inclose them for your observation.—It would give me Pleasure if I could tell you that the Account Sales of the Rice shipt to Mr. Berard had been such as answer’d my Expectations. I cannot with accuracy determine the difference which it would have made had it been sold in this Country, I believe about Eight per Cent: in Paper Medium, and pretty nearly equal had it been sold for Specie. It sold however some what better then if it had been sent to an English Market. Why then complain? you will naturally enquire. It is because he did not understand, or did not attend to the Business.—His charges were unusual, and to the conception of commercial People, who wish well to the Connection with France, exceeding improper. Messrs. Brailsford & Morris, who are very able Merchants wrote him fully on the Subject, and pointed out the Errors. Those I suppose he will rectify, but the mismanagement of the Business cannot now be set to rights. And whilst he was making these Sales, the Correspondent of Mr. Ross of Philadelphia was making others that were really beneficial. This last Circumstance had on my Mind a very different Effect, from what might have been expected. It gave me a great deal of Pleasure. It answer’d in a certain Degree my object, which was to find out a Market for our Rice, independent of G. Britain; and by directing the Attention of our Commercial People to the Dominions of France, we gain something, if our produce should sell only as well as it does in England. We gain the Satisfaction of withholding a Benefit from our real Enemies, and of aiding in some sort our real Friends.—But my dear Sir, the State of our Commerce, and the Price of our Produce fill my Mind with serious Concern. The Principal Articles raised in this Country are Rice and Indico. The Price of the first is as low as it was prior to the war; and of the latter much lower: whilst the debts on the State are so immense, as to render the payment of them absolutely impossible, within the Compass of a reasonable Period, if the Prices of our Exports continue as low as at present: and yet the Merchants who make remittances to Europe, complain loudly of their Losses. What then is to be done you will naturally ask. I will take the Liberty of telling you. We must change in part the Articles that we raise; we must import as little as possible; and we must find out new markets for our Produce. As I can afford to make Experiments, I am doing it in the Articles  of Hemp and Cotton to a pretty considerable Degree; and if they answer, my Countrymen shall know the result, and partake as far as can be wished, of the Benefits of my Experience. The Second Scheme must be a general Matter; and must be the Effect of wisdom, and observation; it must result from the good Sense of the thinking part of our Community. We are retrenching with us, and I hope will go far in our Plans of Œconomy. But we must apply to you my Friend to aid us in the third Part of the Scheme. In the first part of this Letter, I mentioned to you the Name of Doctor Turnbull, and I told you he had passed a large portion of his Time in the Eastern World. He has given me considerable Reason to think that if we could contrive to open a Trade with the Turks, particularly in the Article of Rice, it would turn to very considerable Advantage. >From Pocock’s Account of Constantinople, there are Three Million Seven Hundred thousand Inhabitants in that City and the environs; the principal part of their Food is rice; the Countries from whence they have been supplied, from the oppression which is exercised over their Inhabitants, do not furnish, by any Means, as amply as they formerly did. Before the war a Mr. Brewton of this State; a Native indeed, and a Mercantile Gentleman of a very enterprising Temper, sent a Vessel under the Command of a Captain Carter to Constantinople, and sold a Cargo of Rice to considerable Advantage. Doctor Turnbull gave rise to the Idea, in conjunction with our old Friend Mr. Lynch, in consequence of which a Mr. Ashby sent from this State to Cowes and from thence to Constantinople two Cargoes. He gave here a fair price, and made 2/6 ⅌ Hundred on his Rice; that is equal to 13/per Barrel profit. I do not know how far it will be for the Interest of European Nations to aid us in this intercourse; but I see very clearly that it will be for our Advantage to attempt it. It must be a part of your pleasure, you who have done so much, to obtain every Light on this Subject. We wish to know particularly what has been the usual Sales of that Article for several Years back in Constantinople, and the other Countries under the Influence of the Port. Indeed if we could get the Prices Current for some Years back, it would assist us greatly. I know there will be, or rather there is at present considerable risque in the Trade; but, if my Ideas are well founded, it will be worth our while to remove that risque tho’ at a considerable expence: and I believe that almost all parts of the Union will be benefited by the intercourse. But I submit these Things to you, and doubt not you will enlighten us on the Subject.

I have the Pleasure to tell you that we have done for our foreign Creditors all that the State of Things would admit of. Mr. Cutting has had a great deal of Merit in the Affair, and his Desires have been pretty well answer’d.—He has received considerable attention, and returns to Europe as well satisfied as a Person can well be, who had to negociate with People in our deranged Condition. He has just called for this Letter. I must therefore conclude without having time even to read over what I have written. Adieu. God bless you my dear Sir, & always consider me as your very affte. Friend,

Ed: Rutledge



Enclosure
Andrew Turnbull to Edward Rutledge
That America may have been peopled by one or more of the Carthaginian Ships being driven to that Continent with Families for their Colonies on the West Coast of Africa, seemed to me probable from the Resemblance between the Inhabitants of the Country formerly possessed by the Carthaginians and the Indians nighest East Florida: their Make Size and Features appeared to be almost the same their Language and Manner of speaking was also like that of the Arabs, and some of the Indian Words differed but little in Sound and signification from Arabick; but as I had not a sufficient Knowledge of the Indian Language spoken by those People, I cannot speak with Certainty of the affinity, if any, that may be between them. The Circumstance, however, of these Indians resembling the People I had seen in Barbary led me to conjecture that the peopling of South America, and of the Southern Parts of North America may have happened by some of the Carthaginian Ships (bound to the West Coast of Africa and to the Cape de Verd Islands) being driven by easterly storms, and by the Trade Winds to the American Continent; or by having missed and passed the Cape de Verd Islands. We know from antient History that the Carthaginians established many Colonies on the West Coast of Africa. Deodorus Seculus, in particular, says that Hanno their admiral convoyed at one time many Vessels with thirty thousand Men Women and Children on board of that Convoy, and that after landing them on that Coast and on the Cape de Verd Islands he stretched to the Southward for ten Days on a further Discovery of that Part of Africa. Navigation was not then in such an improved State as to render it improbable that the Easterly and Trade Winds which blow from that Quarter the whole Year may have carried some of his Convoy to the Westward so far that it would be impossible for them to return to their destined Port. Consequently they would be driven to the American Continent or Islands: this Conjecture is the more probable as we know that if Ships are blown off that Coast, they never attempt to beat up to it against those easterly Winds and Current, but they are always obliged to stand to the Northward till they are out of Trade Wind Latitudes; we also know that though Navigation is now at a very high State of Improvement  such accidents, as may have happened to the Carthaginians, are frequently heard of; Ships bound to the East Indies have been driven by the North East Trade Winds on the Coast of Brazil, other Ships have missed Islands they were bound to; and Currents not known, nor accounted for, have carried Ships much out of their intended Course: the Trade Wind and Current is so strong and always in the same Direction nigh the Island of St. Helena that if a Ship pass it only a quarter of a Mile they never can beat up to it, but when they miss their anchoring Ground they are obliged to bear away; and it is not many Years ago that we heard of a Captain, an expert Navigator, who shot himself for having missed and passed the Island of Barbadoes with his Ship: It is not unfair therefore to conjecture that one or more of the Carthaginian Ships with Families on board may have been driven to the Westward beyond a Possibility of returning on a Direct Course or may have missed the Cape de Verd Islands and consequently were carried to the American Continent from which the Westermost of these Islands is not more than ten Days easy Sail. It has been objected by some (who think that America has been peopled from Europe—the Vicinity of the two Northern Points of and of these Continents favouring this probable Conjecture) that if by such a civilized People as the Carthaginians the Americans would not have been in such a rude state as they were found to be in when America was discovered; to this it may be answered that People thrown into a wild Country by accident would be immediately obliged to such Labors as was necessary to shelter and support themselves. Consequently the most civilized Man or Artist would (from Necessity) lay aside that knowledge or Art that could not be of use to him in such Circumstances. Consequently all he knew would die with him, allowing even that the first Inhabitants may have been in a state of Civilization: extraordinary Occurrences or circumstances might have thrown them into a rude state again. For we know that in the Country formerly possessed by the Carthaginians and on that Coast of Africa where the Colonies mentioned were established, the present Inhabitants are in as rude a state as the Indians in the Southern Parts of North America and not so much civilized as the Mexicans were when Cortez conquered that People. The Maritime Towns and Ports on the Coast of Barbary and on the West Coast of Africa with the Environs of these Ports have an appearance of civilization but the Country in general is inhabited by Barbarians in every Sense of the Word.
The Vicinity of the Northern Points of Europe and America has induced very respectable Men to think that America has been peopled from the Circumstance of that Vicinity, but we are told by Men of Veracity and Observation that the numerous Tribes of Esquimaux and other Indians in their Northern Countries seem to be a different Race of men from the Indians south of them; but as all is Conjecture there seems to be a Probability that the Northern Parts of America may have been peopled by Europeans from that Northern and and that South America and the southern Parts of North America may have been peopled by some of the Carthaginian Ships being driven on that Continent.

 